COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
  PASO, TEXAS
 
ROSA SERRANO,                                               )
                                                                              )              No.  08-03-00369-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )           
County Court at Law #5
RYAN=S
 CORSSING APARTMENTS and )
DARRYL S. VEREEN,                                         )          of
El Paso County, Texas
                                                                              )
Appellees.                          )            
(TC# 2002-J00062-5)
                                                                              )
                                                                              )
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellee Darryl S. Vereen=s motion to dismiss for want of
jurisdiction pursuant to Tex.R.App.P.
42.3.  This rule
states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to
dismissal:
 
(a)        for want of
jurisdiction;
 
(b)        for want of
prosecution; or
 
(c)        because the
appellant has failed to comply with a requirement of these rules, a court
order, or a notice from the clerk requiring a response or other action within a
specified time.
 
Tex.R.App.P. 42.3.




Appellant has
named Mr. Vereen as an appellee
in the appeal before us.  However,
Mr. Vereen was not a party in the action below
from which Appellant has appealed.  The
filing of a notice of appeal invokes the jurisdiction of the appellate court
only Aover all
parties to the trial court=s
judgment or order appealed from.@  Tex.R.App.P. 25.1(b). 
Because Mr. Vereen was not a party to the
trial court=s judgment,
this Court has no jurisdiction over him. 
Accordingly, we grant Appellee Darryl S. Vereen=s
motion and dismiss the appeal as to him only under Tex.R.App.P. 42.3(a).
 
 
September 19, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.